internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable index uil no case-mis no number release date ------------------------ ------------------------------- 263a 263a tam-146711-05 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend --------------------------------------------------------------- --------------------------------------------------------------- ---------------------- -------------------------- --------------------------- ---------------- ----------------------------- -------------------------- ------------------------------------------- ----------------------------- ------------------------------------- -------- ---------------- ---------------- ------------------------ ----------------- taxpayer foreign parent subsidiary country a product x product y product z date --------------------------------- tam-146711-05 agreement --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- year year year year ----------------------------------------------- ----------------------------------------------- ----------------------------------------------- ----------------------------------------------- issues whether subsidiary is required to capitalize royalties under sec_263a whether subsidiary’s treatment of royalty expense constitutes capitalization within the meaning of sec_263a whether subsidiary changed its method_of_accounting for royalties when after reporting them as an expense on line of its form_1120 it began to include them as costs of goods sold reflected on schedule a of its form_1120 whether royalties should have been included in additional sec_263a costs allocated to equivalent units under subsidiary’s allocation method whether subsidiary’s equivalent units of production eup method and its partial conversion of unassigned raw material to equivalent units of finished goods is a proper method for allocating costs to property produced if subsidiary’s method of capitalizing costs under sec_263a is improper whether the commissioner may require use of the simplified_production_method conclusions subsidiary is required to capitalize royalties under sec_263a subsidiary’s treatment of royalty expense did not constitute capitalization within the meaning of sec_263a given that subsidiary did not capitalize royalties under sec_263a and it was required to capitalize such royalties under sec_263a we need not address the issue tam-146711-05 of whether or not subsidiary made an unauthorized change in method_of_accounting subsidiary was not required to allocate royalties under its eup allocation method we have insufficient facts to reach a conclusion as to the reasonableness of subsidiary’s eup method since subsidiary’s method of capitalizing costs under sec_263a is improper the commissioner may place subsidiary on any reasonable method including the simplified_production_method facts foreign parent fp a corporation organized and existing under the laws of country a owns of the stock of taxpayer a corporation organized under the laws of the united_states taxpayer owns nearly all of the stock of subsidiary which is also a corporation organized under the laws of the united_states fp and its subsidiaries develop manufacture distribute and provide financing for the sale of fp’s products including product x product y and product z collectively products as well as related parts in connection with this business fp has acquired and developed industrial property rights quality standards and manufacturing and other information and know-how relating to such products fp has granted taxpayer the exclusive right to distribute fp’s products in substantially_all areas of the united_states and the exclusive right and license to use the trademarks of fp therein subsidiary has been established for the purpose of manufacturing producing and assembling products and related parts for sale to taxpayer taxpayer purchases from subsidiary such products bearing the trademarks of fp so as to enable taxpayer more effectively and efficiently to provide products and related parts in the u s market effective date fp and subsidiary entered into the agreement the agreement was in effect during each of the periods under audit under the agreement fp granted to subsidiary an indivisible non-transferable and non-exclusive right and license to manufacture produce and assemble in the united_states or to have manufactured produced and assembled for it in the united_states by parties not otherwise entitled to do so the products and related parts for sale primarily to taxpayer under the intellectual_property rights and by using the technical information in accordance with the agreement tam-146711-05 subsidiary was to pay a royalty as consideration for the rights and licenses granted under the agreement the royalty itself was based on these various rights described above in the agreement however the amount of the royalty was calculated using the number of units of products sold by subsidiary to taxpayer during each calendar month for each unit sold the royalty was increased by an agreed upon amount representing a percentage of the domestic value added the domestic value added for each product was determined yearly and represented the difference between the weighted average of taxpayer’s -------- prices for all types of that item for the year and the weighted average of the planned cost of parts in all types of that product for the year the royalty was payable for sales by subsidiary to taxpayer during each calendar month the intellectual_property rights and technical information were utilized by subsidiary in all units and parts produced including those that remained on hand at the end of each of the taxable years at issue in addition subsidiary used the intellectual rights and technical information in performing production activities for book purposes subsidiary accrues an expense each month for royalties due to fp based on the number of units sold under the rules of sec_267 subsidiary deferred deduction of the royalty for federal_income_tax purposes until payment was made to fp subsidiary identifies its method of capitalizing sec_263a costs to inventory as a facts and circumstances method under sec_1_263a-1 subsidiary deducted all of the royalty fees paid in each period under audit the royalties were reported on line other deductions in the year and year tax returns the royalties were reported on line other costs of the schedule a in the year and year tax returns however no amount of royalty expense was capitalized to any of the items in ending inventory for year or year subsidiary used an equivalent units of production eup method to allocate additional sec_263a costs to ending inventory however it did not include royalty expense as one of the costs allocated under its eup method in addition subsidiary did not under its eup method allocate any additional sec_263a costs to its in-transit raw materials applicable law sec_263a provides that the direct costs and indirect_costs properly allocable to property that is inventory in the hands of the taxpayer must be included in inventory costs tam-146711-05 sec_1_263a-1 of the income_tax regulations provides in part that taxpayers that produce tangible_personal_property must capitalize all direct costs of producing the property and the property’s properly allocable share of indirect_costs sec_1_263a-1 provides that to determine these capitalizable costs taxpayers must allocate or apportion costs to various activities including production activities sec_1_263a-1 further provides that after sec_263a costs are allocated to the appropriate production activities these costs generally are allocated to the items of property produced during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year as a result costs incurred during the taxable_year are either included in the cost_of_goods_sold during the taxable_year or are capitalized to the items that remain on hand at the end of the taxable_year using a method permitted under sec_1_263a-1 sec_1_263a-1 provides that the amount of any cost required to be capitalized under sec_263a may not be included in inventory or charged to capital accounts or basis any earlier than the taxable_year during which the amount is incurred within the meaning of sec_1_446-1 sec_1_263a-1 provides that capitalize means in the case of property that is inventory in the hands of a taxpayer to include in inventory costs sec_1_263a-1 provides that costs that are capitalized under sec_263a are recovered through depreciation amortization cost_of_goods_sold or by an adjustment to basis at the time the property is used sold placed_in_service or otherwise_disposed_of by the taxpayer sec_1_263a-1 provides in part that indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities sec_1_263a-1 provides examples of indirect_costs that must be capitalized to the extent they are properly allocable to property produced indirect_costs required to be capitalized include licensing and franchise costs incurred in securing the contractual right to use a trademark corporate plan manufacturing procedure special recipe or other similar right associated with property produced see sec_1_263a-1 sec_1_263a-1 sets forth various detailed or specific facts-and-circumstances cost allocation_methods that taxpayers may use to allocate direct and indirect_costs to property produced and property acquired for resale in lieu of a facts-and-circumstances allocation method sec_1_263a-1 authorizes taxpayers to use the simplified methods provided in sec_1_263a-2 and sec_1_263a-3 to allocate direct and indirect_costs to eligible_property produced tam-146711-05 sec_1_263a-1 provides that a taxpayer may use a facts-and-circumstances allocation method if it is a reasonable allocation method in addition a taxpayer may use any other reasonable method to allocate direct and indirect_costs among units of property produced or acquired for resale during the taxable_year an allocation method is reasonable if i the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 with appropriate consideration given to the volume and value of the taxpayer's production or resale activities the availability of costing information and the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods ii the allocation method is applied consistently by the taxpayer and iii the allocation method is not used to circumvent the requirements of the simplified methods provided in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 or the principles of sec_263a sec_1_263a-2 provides that producers must capitalize direct and indirect_costs properly allocable to property produced under sec_263a without regard to whether those costs are incurred before during or after production sec_1_263a-2 provides the simplified_production_method for allocating the additional sec_263a costs to ending inventories of property produced and other eligible_property on hand at the end of the taxable_year sec_1_263a-2 provides that except as otherwise provided in sec_1 263a- b ii the simplified_production_method if elected for any trade_or_business of a producer must be used for all production and resale activities associated with designated categories of property to which sec_263a applies sec_267 provides generally that a taxpayer may not deduct any amount owed to a related_party as defined in sec_267 until it is includible in the payee’s gross_income sec_267 states that t he secretary shall by regulations apply the matching principle of paragraph in cases in which the person to whom the payment is to be made is not a united_states_person sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of tam-146711-05 taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 requires that a taxpayer obtain the consent of the secretary prior to changing its method_of_accounting from the basis for which taxable_income is regularly computed to a new method analysis whether subsidiary is required to capitalize royalties under sec_263a sec_1_263a-1 generally requires taxpayers to capitalize the direct costs and a properly allocable share of indirect_costs to the property they produce indirect_costs are all costs other than direct_material_costs and direct_labor_costs in the case of property produced indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities sec_1_263a-1 sec_1_263a-1 specifically cites licensing and franchise costs as examples of indirect_costs required to be capitalized licensing and franchise costs include fees incurred in securing the contractual right to use a trademark corporate plan manufacturing procedure special recipe or other similar right associated with property produced or property acquired for resale these costs include the otherwise deductible portion eg amortization of the initial fees incurred to obtain the license or franchise and any minimum annual payments and royalties that are incurred by a licensee or franchisee in plastic engineering technical services inc v commissioner t c memo the tax_court dealt directly with the issue of whether under sec_263a the taxpayer was required to capitalize royalties paid for the right to manufacture and sell an assembly system the tax_court in concluding that the royalty payments were required to be capitalized under sec_263a stated u nder the statute and regulations indirect_costs that is costs other than direct materials costs and direct_labor_costs or acquisition costs must be capitalized if properly allocable to property produced sec_1 263a- e ii income_tax regs further the regulations give as an example of an indirect_cost required to be capitalized licensing and franchise costs sec_1_263a-1 income_tax regs the language found in the regulations speaks directly to petitioner’s license of the patented manufacturing process and the royalties incurred in securing that license tam-146711-05 id in this case the agreement grants subsidiary the rights to use fp’s intellectual_property including patents design patents trademarks service marks and copyrights know-how and technical information subsidiary uses the rights granted in the agreements in performing its production activities to produce each product and the related parts the royalties subsidiary pays to fp for the rights under the agreement are licensing and franchise costs as defined by sec_1_263a-1 the rights directly benefit subsidiary’s activities in producing the products as well as the related parts consequently the royalties for subsidiary’s rights under the agreement are indirect_costs that are properly allocable to property produced and must be capitalized under sec_263a whether subsidiary’s treatment of royalty expense constitutes capitalization within the meaning of sec_263a the royalties were reported on line other deductions in the year and year tax returns and on line other costs of the schedule a in the year and year tax returns on its face it would appear that in year sec_1 and subsidiary was deducting royalties as a period expense then in year sec_3 and subsidiary appeared to be capitalizing royalties to inventory but allocating the entire amount to cost_of_goods_sold and none to ending inventory subsidiary claims that it was capitalizing royalties to inventory all along using a specific_identification_method as provided in sec_1_263a-1 that allocated royalties only to products that were sold during the year subsidiary further claims that it had inadvertently made posting errors in year sec_1 and by reporting royalties on its return as a period expense in support of this position subsidiary argues that the change in treatment from year to year was not a change in method_of_accounting since it had no effect on its calculations or on its net_income for the years in question the amount of royalty expense that subsidiary is permitted to take into account for federal_income_tax purposes is determined based upon the vehicles sold during the year thus the computation of the amount of royalty expense incurred for the taxable_year is unaffected by subsidiary’s method_of_accounting further whether that amount is deducted on line or included entirely in cost_of_goods_sold has no bottom line effect on subsidiary’s taxable_income taxable_income is the same either way subsidiary notes that allocation of an inventory cost entirely to cost_of_goods_sold does constitute capitalization under sec_263a subsidiary concludes that because there is no difference in taxable_income between deducting a cost as a period expense and including it in cost_of_goods_sold its method was capitalization under sec_263a capitalize means to include in inventory costs see sec_1 263a- c costs that are included in inventory costs under sec_263a are recovered tam-146711-05 through cost_of_goods_sold see sec_1_263a-1 thus whether a capitalized cost remains in ending inventory or is included in cost_of_goods_sold is determined by the taxpayer’s inventory_accounting method sec_1_263a-1 provides various methods of cost allocation which taxpayers may use to allocate direct and indirect_costs to property produced or held for resale one such permissible method is a specific_identification_method see sec_1_263a-1 whether a method constitutes capitalization is a separate issue from whether a method of capitalization is reasonable and thus permissible thus a taxpayer including a cost in inventory is capitalizing that cost even if the cost is allocated entirely to cost_of_goods_sold such a capitalization method may or may not be reasonable depending upon whether it satisfies the requirements of a reasonable allocation method in sec_1 263a- f given that an allocation of a cost entirely to cost_of_goods_sold does constitute capitalization the next issue is whether subsidiary’s method was in fact to include royalties in inventory costs and to allocate royalties to cost_of_goods_sold in year the first year under examination the question of which accounting_method is used by the taxpayer is one of fact 97_tc_120 citing 243_f2d_466 9th cir peninsula steel products equipment co v commissioner t c pincite the fact that subsidiary labeled royalties as a period expense rather than as an item of inventory cost in year is relevant but not dispositive the supreme court in 282_us_92 dealt with the issue of whether a taxpayer was using an overall accrual_method or the cash_receipts_and_disbursements_method of accounting but whether a return is made on the accrual basis or on that of actual receipts and disbursements is not determined by the label which the taxpayer chooses to place upon it the use of inventories and the inclusion in the returns of accrual items of receipts and disbursements appearing on petitioner's books indicate the general and controlling character of the account and support the finding of the trial_court that books and returns were on the accrual basis id pincite generally a question concerning the identity of an accounting_method used by a taxpayer is resolved by examining the manner in which the method operates and by classifying that manner of operation under the recognized method it most closely resembles hamilton pincite in this case subsidiary’s treatment of royalties could be consistent with a capitalization method however it is also clearly consistent with the method of deducting the item as a period expense subsidiary argues as evidence that it was capitalizing royalties all tam-146711-05 along that the change in treatment from year to year had no effect on its calculations or on its net_income for the years in question however even assuming that to be the case there is also no indication that the calculations or net_income would have changed if subsidiary were originally deducting royalties and then in year began allocating the entire amount to cost_of_goods_sold further while it is possible to have a reasonable capitalization method which allocates the entire amount of a cost to cost_of_goods_sold capitalization in the vast majority of cases involves the allocation of some portion of items of cost to ending inventory subsidiary’s treatment is consistent only with a small minority of cases in which costs are capitalized and the treatment is not consistent with the manner in which capitalization of an item most commonly operates subsidiary’s treatment is however perfectly consistent with the manner in which deduction of an item as a period expense most commonly operates given these facts as well as the label chosen by subsidiary itself for the item its treatment of royalties most closely resembles the method of deduction as a period expense consequently we conclude that subsidiary’s actual method_of_accounting for the royalty expense as of year is deduction as a period expense since subsidiary was deducting it as a period expense as of year subsidiary was not capitalizing royalty expense within the meaning of sec_263a whether taxpayer changed its method_of_accounting for monthly royalties when after including them as royalty expense on line of its form_1120 taxpayer began to include them as costs of goods sold reflected on schedule a of its form_1120 given that subsidiary did not capitalize royalties under sec_263a as of year and it was required to capitalize such royalties under sec_263a we need not address the issue of whether or not subsidiary made an unauthorized change in method_of_accounting whether royalties should have been included in additional 263a costs allocated to equivalent units under taxpayer’s allocation method there is no requirement in sec_263a or the regulations thereunder that a taxpayer using a facts-and-circumstances method of allocating costs must use the same method or cost objective for each cost allocated to inventory under sec_263a in fact the regulations specifically contemplate such differences for example sec_1_263a-1 provides in part that a taxpayer may allocate different indirect_costs on the basis of different burden rates also sec_1_263a-1 provides that a specific_identification_method traces costs to a cost objective such as a function department activity or product on the basis of a cause and effect or other tam-146711-05 reasonable relationship between the costs and the cost objective typically not every cost will be traceable to the exact same function department activity or product as the regulations allow taxpayers to allocate different costs using different cost objectives subsidiary is not required to use the same method of allocating royalties as for other expenses for which it uses an eup method consequently subsidiary was not required to allocate royalties under its eup allocation method whether the equivalent units method and its partial conversion of unassigned raw material to equivalent units of finished goods is a proper method for allocating costs to property produced there are two aspects to this issue the first involves the treatment of in-transit raw materials and the second aspect involves the appropriateness of subsidiary’s eup method in general in regard to the in-transit raw materials both subsidiary and the field agree that subsidiary is not under its eup method allocating any additional sec_263a costs to these materials however it is not clear to what extent if any subsidiary may be allocating some or all of such costs or other costs using a method other than its eup method the field has argued that subsidiary is not allocating any additional sec_263a costs to its in-transit raw materials the taxpayer argues that the in-transit raw materials are not required to be included in the eup computation because the indirect_costs allocable to the in-transit raw materials already are included in the cost of the in-transit raw materials for book and tax purposes while subsidiary is clearly required under sec_263a to allocate an appropriate amount of direct and indirect_costs related to the in-transit raw materials we have insufficient information on the costs involved and the extent if any to which subsidiary is already allocating the costs to make a determination on this aspect of the issue as to subsidiary’s eup in general prior to the enactment of sec_263a the tax_court in 78_tc_705 recognized the equivalent units of production eup method as the service had applied it to the particular facts of that case the method as described in that case was as follows to compute the portion of factory overhead and the allocation of direct labor to the finished goods and work in process respondent examined the costs of operating petitioner's manufacturing facilities then after adding all the production_costs together respondent divided that total by the equivalent units of production the factor was then included in valuing the finished pants and the work-in-process inventory under the full absorption method_of_accounting for all years tam-146711-05 id pincite each completed pair of pants is considered one equivalent unit if a pair of pants is in process and is half completed it is one half of an equivalent unit thus if there are big_number items in process that are 50-percent completed there are big_number equivalent units id pincite n while primo pants predated the enactment of sec_263a such prior methods were contemplated in the enactment of the section and the regulations thereunder the preamble to the temporary regulations under sec_263a discussed how taxpayers producing property must allocate additional costs required to be capitalized under that section to property on hand at the end of the taxable_year taxpayers producing inventory_property may elect a simplified_method of accounting for the costs required to be allocated under the temporary regulations the simplified_production_method absent the election of the simplified_production_method taxpayers are required to allocate additional costs required to be capitalized under sec_263a with the same degree of specificity as was required of inventoriable costs under prior_law t d 1987_1_cb_98 as the eup method was recognized under the prior_law given the specificity requirements in existence at the time such a method of allocating costs may be considered reasonable currently if it meets the requirements of sec_263a and the regulations thereunder any method other than one of the specifically authorized simplified methods must meet the reasonableness requirements of sec_1_263a-1 in order to be permissible sec_1_263a-1 provides in part that one of the requirements for an allocation method to be reasonable is that the allocation method is not used to circumvent the requirements of the simplified methods provided in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 or the principles of sec_263a one important factor in determining the appropriateness of an eup method is the similarity of the units of inventory to which the costs are allocated process-costing techniques are used for inventory costing when there is continuous mass production of like units charles t horngren cost accounting a managerial emphasis prentice-hall 3rd ed the similarity of the units produced is significant because if the production of product x incurs significantly more costs than the production of product y it would not be reasonable to allocate the same amount of costs to a percent completed unit of one as to a percent completed unit of the other another important factor is the rate at which costs are incurred over the process of completing a unit a process costing system operates under the rough assumption that all conversion costs are incurred uniformly in proportion to the degree of product completion id it is not expected or required in order to determine that an eup tam-146711-05 method would be reasonable that there be an absolutely uniform rate at which costs are incurred across the production process however the extent to which costs are incurred unevenly throughout the production process is an important consideration in evaluating the reasonableness of a particular eup method products x y and z are significantly different from each other and those differences would seem to lead to considerable differences in the amount of costs attributable to the production of each product and possible differences in the rate at which costs are incurred as well unfortunately we have insufficient facts regarding the similarity of the products produced the relative uniformity of costs incurred during the production process and other factors to make a determination as to the reasonableness of subsidiary’s eup method if taxpayer’s method of capitalizing costs under sec_263a is improper whether the commissioner may require use of the simplified_production_method sec_446 provides that if the taxpayer’s method_of_accounting does not clearly reflect income the computation of taxable_income shall be made under such method as in the commissioner’s opinion does clearly reflect income see also sec_1_446-1 the commissioner has broad powers in determining whether accounting methods used by a taxpayer clearly reflect income 360_us_446 1959_2_cb_460 once the commissioner determines that a taxpayer's method does not clearly reflect income he may select for the taxpayer a method which in his opinion does clearly reflect income sec_446 the taxpayer carries the burden of showing that the method selected by the commissioner is incorrect and such burden is extremely difficult to carry hamilton industries pincite citing 42_tc_926 affd 357_f2d_656 9th cir sec_446 vests the commissioner with wide discretion in determining whether a particular method_of_accounting clearly reflects income and a heavy burden is imposed upon the taxpayer to overcome a determination by the commissioner in this area 88_tc_1500 a method_of_accounting that is plainly inconsistent with valid regulations does not clearly reflect income within the meaning of sec_446 439_us_522 given that subsidiary was not properly capitalizing costs in accordance with the requirements of the code and regulations its method does not clearly reflect income the courts have consistently held that the commissioner's authority under sec_446 permits him to select the method_of_accounting the taxpayer must use once he has determined that a taxpayer's method does not clearly reflect income see thor power 71_f3d_209 6th cir 28_fedclaims_320 aff'd without op 22_f3d_1105 fed cir consequently if subsidiary does not use a permissible method of capitalizing costs under sec_263a commissioner may place subsidiary on any reasonable method_of_accounting including the simplified_production_method caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
